Citation Nr: 1200825	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a kidney condition.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A November 1990 rating decision denied service connection for a kidney condition on the basis that there was no evidence of a kidney condition in service and no evidence of a current disability shown.  The Veteran did not appeal the adverse determination.

3.  The evidence received since the November 1990 rating decision is either cumulative or redundant.  By itself or in conjunction with previously considered evidence, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a kidney condition.

4.  Any currently diagnosed bilateral foot disability did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service or any incident therein.



CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for a kidney condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A bilateral foot disability was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the March 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the March 2006 letter provided the Veteran with adequate notice regarding the specific basis for the prior November 1990 denial of his claim for service connection for a kidney condition and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the majority of the Veteran's service treatment records are not on file and the National Personnel Records Center (NPRC) has verified that there are no service treatment records available for this Veteran.  A June 1969 induction examination and a January 1971 statement of medical condition are the only service treatment records associated with his claims files.  In cases where a veteran's service treatment records are unavailable, through no fault of the veteran, there is a "heightened duty" to assist the veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  An October 2006 VA letter requested the Veteran provide any service treatment records he possessed.  In correspondence received in March 2009, the Veteran advised VA that he has no further evidence to submit with regard to his claims.  Moreover, in an earlier April 2006 letter, the Veteran advised VA that he was unable to secure private treatment records for his claimed disabilities because his private physician had died and his treatment records were unavailable.  Based on the foregoing, it is clear that further requests for service treatment records and the identified private treatment records would be futile.

VA treatment records of record, as well as some private treatment records and the Veteran's and his representative's written contentions regarding the circumstances of his disabilities, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

The Board acknowledges that the Veteran has not had a VA examination to specifically address the etiology of his diagnosed bilateral foot disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

While the Veteran claims his current bilateral foot disability was either incurred in service or is due to service, as will be discussed below, he has not been shown to have an event, disease, or injury in service to which his current disorder could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

New and Material Evidence to Reopen Claim for Service Connection

The Veteran is seeking to reopen his claim of entitlement to service connection for a kidney condition which was originally denied by a November 1990 rating decision on the basis that his service treatment records were incomplete and the Veteran had not furnished evidence of a current disability.  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds that he has not submitted new and material evidence.  The evidence on file at the time of the November 1990 rating decision consists of the June 1969 induction examination indicating that his genitourinary system was evaluated as normal and a Statement of medical condition, signed by the Veteran in January 1971, indicating that he had undergone a separation examination more than three working days prior to his separation and that there had been no change in his medical condition since that time.  At the time there was no evidence of a current kidney condition or of one in service.  Therefore, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has either a current kidney condition or that he had a kidney condition in service.

The evidence associated with the claims file subsequent to the November 1990 rating decision does not relate to a previously unestablished fact that would tend to substantiate the Veteran's claim.  Significantly, the material associated with the claims folders since November 1990 fails to reveal that the Veteran had a kidney condition in service or has a currently diagnosed kidney condition.  The submitted evidence consists primarily of VA treatment records, dating from October 2002 to March 2011, which show no relevant complaints, findings, treatment or diagnoses for any kidney condition.  An August 1999 private hospital discharge summary, notes the Veteran's reported history of a "weak kidney."  However, the Veteran was hospitalized for unrelated complaints and there were no relevant findings, treatment or diagnoses.  The additional medical evidence received is cumulative of previously considered evidence and does not raise a reasonable possibility of substantiating the claim.  Likewise, the Veteran's written contentions that he was treated by a private physician for this condition and has been unable to secure the treatment records are cumulative and redundant of evidence of record in 1990, and do not raise a reasonable possibility of substantiating the claim.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran's written statements that he has a current kidney condition require medical expertise.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's contentions that he suffers from a current kidney condition is therefore, and to this extent, not competent.  For these reasons, the Board determines the evidence submitted subsequent to the November 1990 rating decision is either cumulative or redundant of evidence previously submitted and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and, in any event, does not raise a reasonable possibility of substantiating his claim.  Consequently, the evidence received since the last final disallowance of the Veteran's claim is not new and material, and his petition to reopen the claim for service connection for a kidney condition must be denied.  38 U.S.C.A. § 5108.

Service Connection

The Veteran and his representative contend that his currently diagnosed bilateral foot disability had its onset in service and/or is the result of an in-service injury.  As noted above, when a veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his currently diagnosed osteoarthritic changes of the bilateral feet and multiple plantar lesions.  As indicated above, the Veteran's service treatment records are unavailable, and efforts to obtain other corroborating service records have yielded no relevant results.  However, the Board concludes that the preponderance of the evidence is against finding that the Veteran's currently diagnosed osteoarthritic changes of the bilateral feet and multiple plantar lesions had their onset in service, within one year of his discharge from service or are etiologically related to his service or any incident therein.

Initially, there is no evidence that the Veteran sought treatment for any bilateral foot complaints at any time during his service.  Likewise, there is no evidence indicating treatment for any diagnosed bilateral foot disabilities within one year of the Veteran's discharge from service.  VA and private treatment records show that the Veteran was first diagnosed with osteoarthritic changes to the bilateral feet in February 2006, more than 35 years after his discharge.  Consequently, as a bilateral foot disability was not demonstrated during the first post service year, a grant of service connection on a presumptive basis is not warranted.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he has had calluses and corns on his feet since wearing boots in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

Thus, his lay assertions with regard to whether his currently diagnosed osteoarthritic changes of the bilateral feet and plantar lesions are etiologically related to his service or any incident therein are not competent or sufficient.  

To the extent that the Veteran asserts continuity of the symptoms associated with his diagnosed bilateral foot disabilities since service, available private and VA treatment records dating from August 1999 show that, prior to February 2006, the Veteran only complained of foot pain on two occasions, in October 2002 and December 2005.  Both treatment records show no relevant history linking his bilateral foot pain to his service or any incident therein.  It was not until February 2006, one month before he filed his claim, that the Veteran first reported having calluses and corns since service.  Thus, the contemporary treatment records, show no continuity of symptomatology and no relevant history prior to February 2006.  Therefore, the Board finds that the objective medical treatment records contradict the Veteran's allegations of continuity of symptomatology of his bilateral foot disability since service.

While the Board finds the Veteran is competent to say that he has experienced corns and calluses on his feet on a continuous basis since service, his statements are directly contradicted by the contemporaneous record.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions, initially given over 35 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).

As noted above, the Board finds that the Veteran is not competent to etiologically link his currently diagnosed bilateral foot disabilities with his service or any injury or incident therein, as such a nexus opinion requires medical knowledge.  Nor has the Veteran provided any medical opinion etiologically linking his current bilateral foot disabilities to his service or any incident therein.  In this respect, several VA progress notes beginning in February 2006, record the Veteran's history on having calluses and corns on his feet since service.  However, the transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See, e.g., Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  These statements are thus accorded less probative weight than the earlier, more contemporary private and VA treatment records showing no relevant histories.

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for bilateral foot disabilities must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for service connection for a kidney condition is not reopened.  The appeal is denied.

Service connection for a bilateral foot disability is denied.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In cases where the veteran's service treatment records were unavailable, through no fault of the veteran, as is the case here, there is a "heightened duty" to assist the veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the Veteran contends that he injured his back during basic training and service and that his current low back disability is a result of that injury.  The Board also notes that Veteran is considered competent to relate a history of a back injury during service.  See 38 C.F.R. § 3.159(a)(2).  A veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, an August 2000 VA CAT scan report mentions the Veteran's history of an inservice back injury.  As this treatment record predates the Veteran's filing of his claim by almost five years, the Board finds that it lends credibility to his history.  Therefore, the Veteran should be provided a VA orthopedic examination to determine the current nature and etiology of any low back disability that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any current low back disability found to be present.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed low back disability which was incurred in service, or is related to any incident therein, to include his reported low back injury in basic training.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


